UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee 0 oe tt) x
INHO YANG, individually and on
behalf of all others similarly situated,
Plaintiff,
ORDER OF DISMISSAL
V.
19 CV 9141 (VB)
PORTFOLIO RECOVERY
ASSOCIATES, LLC,
Defendant.
wnnenee- --- X

 

 

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than February 7, 2020. To be clear, any application to restore the action must
be filed by February 7, 2020, and any application to restore the action filed thereafter may be
denied solely on the basis that it is untimely.

All scheduled conferences or other scheduled court appearances, including the
conference scheduled for January 22, 2020, are cancelled. Any pending motions are moot.

The Clerk is instructed to terminate the motion (Doc. #22) and close this case.

Dated: January 8, 2020
White Plains, NY

SO ORDERED;
Vincent L, Briccetti
United States District Judge

  

 
